Name: 2004/55/EC: Decision of the European Parliament and of the Council of 22 December 2003 appointing the independent supervisory body provided for in Article 286 of the EC Treaty (European Data Protection Supervisor)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  information technology and data processing
 Date Published: 2004-01-17

 Avis juridique important|32004D00552004/55/EC: Decision of the European Parliament and of the Council of 22 December 2003 appointing the independent supervisory body provided for in Article 286 of the EC Treaty (European Data Protection Supervisor) Official Journal L 012 , 17/01/2004 P. 0047 - 0047Decision of the European Parliament and of the Councilof 22 December 2003appointing the independent supervisory body provided for in Article 286 of the EC Treaty(European Data Protection Supervisor)(2004/55/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 286 thereof,Having regard to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2001 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data(1), and in particular Article 42 thereof,Having regard to the proposal of a list of candidates drawn up by the Commission on 22 April 2003, in accordance with Article 42(1) of Regulation (EC) No 45/2001, following a public call for candidates, with a view to the appointment of the European Data Protection Supervisor and the Assistant Supervisor,Whereas:Article 42 of Regulation (EC) No 45/2001 provides that the European Parliament and the Council shall appoint by common accord the European Data Protection Supervisor and the Assistant Supervisor, for a term of five years,HAVE DECIDED AS FOLLOWS:Article 1The following are appointed for a term of five years, with effect from the date of publication of this Decision:- European Data Protection Supervisor: Mr Peter Johan HUSTINX,- Assistant Supervisor: Mr Joaquin BAYO DELGADO.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 22 December 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentA. Matteoli(1) OJ L 8, 12.1.2001, p. 1.